Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No.:

 STREETMEDIAGROUP, LLC, a Colorado limited liability company
 TURNPIKE MEDIA, LLC, a Colorado limited liability company

 Plaintiff,

 v.

 DEPARTMENT OF TRANSPORTATION, STATE OF COLORADO

 Defendant.



                                         COMPLAINT


       Plaintiffs StreetMediaGroup, LLC and Turnpike Media, LLC (collectively, “Plaintiffs”),

by and through their undersigned counsel, Fairfield and Woods P.C., hereby file this Complaint

against Department of Transportation, State of Colorado (“CDOT”) as follows:

                                       INTRODUCTION

               Innocent motives do not eliminate the danger of censorship
               presented by a facially content-based statute, as future government
               officials may one day wield such statutes to suppress disfavored
               speech.

Reed v. Town of Gilbert, 576 U.S. 155, 167 (2015).

       CDOT is charged with regulating outdoor advertising in the State of Colorado, purportedly

to advance state interests in public safety and aesthetics, and to implement the Federal Highway

Beautification Act. The statutes and regulations that CDOT administers in this regard (“CDOT

Program”) classify signs for the purposes of regulation based solely on the content of the messages

they display. Such “content-based” regulations are presumptively unconstitutional under the First
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 2 of 17




Amendment to the U.S. Constitution, which is incorporated against the states by the 14th

Amendment.

       Plaintiffs are outdoor advertising companies that have inventories of existing signs, as well

as approvals from local governments for signs that are yet to be constructed. Some of the signs are

digital, allowing for display of rotating messages, and some of the signs are static, requiring

periodic printing and manual installation of new display faces in order to change messages.

Plaintiffs display a variety of messages on their own behalf, on behalf of customers (for

compensation), and on behalf of governmental, civic, political, and social service entities to which

Plaintiffs frequently donate space and time on their signs.

       With regard to Plaintiffs’ existing signs, CDOT censors the Plaintiffs’ speech by requiring

permits for the display of certain messages that the State of Colorado and CDOT have determined

require CDOT’s prior approval. For four of Plaintiffs’ signs (two of which are existing signs),

CDOT took 260 days to process those permits, and ultimately deny them.1 CDOT’s censorship is

not an abstract or hypothetical circumstance—CDOT issued a written notice of violation to

Plaintiff Turnpike Media, LLC (“Turnpike”) in the past when Turnpike displayed a message that

CDOT sought to censor, causing Turnpike to remove the message.

       Based on experience, Plaintiff StreetMediaGroup, LLC (“StreetMedia”) considers it futile

to seek CDOT approval for similarly situated signs that have been permitted by local governments

but not yet constructed. The face of the CDOT regulations and CDOT’s threats of enforcement of

the CDOT Program unconstitutionally abridge and chill Plaintiffs’ right to free speech, causing




1
 The permit denials for four of the signs are the subject of an ongoing administrative case, but the
Office of Administrative Courts in Colorado lacks jurisdiction over constitutional questions.
                                                 2
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 3 of 17




immediate and irreparable harm. The CDOT Program also puts several of StreetMedia’s time-

limited local government approvals at risk of lapsing.

       The CDOT Program is patently unconstitutional, particularly in light of the 2015 U.S.

Supreme Court case of Reed v. Town of Gilbert, 576 U.S. 155 (2015). CDOT cannot carry the

burden of justifying its regulatory program under First Amendment “strict scrutiny” or the

“commercial speech” tests because there is no evidence that the program advances its stated

purposes in any direct way. Moreover, the CDOT permitting program does not provide a brief,

specified time frame for decision-making, and is therefore, per force, an unconstitutional and

impermissible prior restraint on free speech.

       Recently, a number of Federal Courts in other jurisdictions have struck down remarkably

similar outdoor advertising programs. See, e.g., L.D. Mgmt. Co. v. Thomas, 456 F. Supp. 3d 873

(W.D. Ky. 2020); Thomas v. Bright, 937 F.3d 721 (6th Cir. 2019), reh’g denied, en banc, 2019

U.S. App. LEXIS 33256 (6th Cir. 2019), cert. denied, Bright v. Thomas, 2020 U.S. LEXIS 3558

(U.S. 2020); Reagan Nat’l Adver. of Austin v. City of Austin, 972 F.3d 696 (5th Cir. 2020). Like

these programs, the CDOT Program is unconstitutional, on its face, and as-applied. Plaintiffs

submit that the CDOT Program is so fatally flawed that it does not even pass what Justice Kagan

referred to in her concurring opinion in Reed as the “laugh test.”

       By this Complaint, Plaintiffs respectfully request that this Court strike the CDOT Program

down as a violation of Plaintiffs’ First Amendment rights, enjoin CDOT from enforcing the

unconstitutional CDOT Program, and award Plaintiffs their attorneys’ fees and costs under 42

U.S.C. § 1988.




                                                 3
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 4 of 17




                                               PARTIES

         1.      Plaintiff StreetMedia is a Colorado limited liability company with a principal office

address of 161 Saturn Drive, Unit 5A, Fort Collins, Colorado 80525.

         2.      Plaintiff Turnpike is a Colorado limited liability company with a principal office

address of 7300 Broadway, Denver, Colorado 80221.

         3.      CDOT is a political subdivision of the executive branch of the State of Colorado.

                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over this matter, pursuant to 28 U.S.C. § 1331, as this

is a civil action arising under the Constitution and laws of the United States.

         5.      Jurisdiction is further conferred upon this Court by 28 U.S.C. §§ 1343(a)(3) and

(4), 28 U.S.C. §§ 2201 and 2202, and 42 U.S.C. §§ 1983 and 1988, as this is an action for

declaratory and equitable relief to redress deprivations, under color of law, of rights, privileges,

and immunities secured by the Constitution of the United States.

         6.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because CDOT is a political

subdivision of the State of Colorado, and a substantial part of the events giving rise to Plaintiff’s

claims took place in this judicial district.

         7.      At all times relevant to this Complaint, and in taking all of the actions described

herein, CDOT and its officers, agents, and employees acted under color of law and were effecting,

and will effect, the custom, policy, and laws of the State of Colorado.

                                   GENERAL ALLEGATIONS

A.       The 1971 Agreement, the Act, and the Rules2




2
    Collectively, these are the “CDOT Program” referred to in the Introduction to this Complaint.
                                                   4
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 5 of 17




       8.        In 1971, the State of Colorado entered into an agreement (“1971 Agreement”) with

the United States Secretary of Transportation, acting by and through the Federal Highway

Administrator.

       9.        As part of the 1971 Agreement, the State of Colorado agreed to establish and

enforce statutes and rules regarding outdoor advertising activities in conformity with the Federal

Highway Beautification Act, 23 U.S.C. § 131, et seq.

       10.       CDOT is tasked with regulating outdoor advertising in Colorado, through

administration and enforcement of the Act and Rules.

       11.       The Act defines “Advertising Device” as:

                 any outdoor sign, display, device, figure, painting, drawing, message,
                 placard, poster, billboard, or any other contrivance designed, intended, or
                 used to advertise or to give information in the nature of advertising and
                 having the capacity of being visible from the travel way of any state
                 highway, except any advertising device on a vehicle using the highway. The
                 term “vehicle using the highway” does not include any vehicle parked near
                 said highway for advertising purposes.

                 C.R.S. § 43-1-403(1).

       12.       The Act defines “On-premise advertising device” as:

                 (a) An advertising device advertising the sale or lease of the property on
                 which it is located or advertising activities conducted on the property on
                 which it is located; or

                 (b) An advertising device located within a comprehensive development that
                 advertises any activity conducted in the comprehensive development, so
                 long as the placement of the advertising device does not cause a reduction
                 of federal aid highway moneys pursuant to 23 U.S.C. sec. 131.

                 C.R.S. § 43-1-403(14).

       13.       The Rules define “Advertising Device” as:

                 any outdoor Sign, display, device, figure, painting, drawing, message,
                 placard, poster, billboard, structure, or any other contrivance designed,
                 intended, or used to advertise or to give information in the nature of

                                                  5
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 6 of 17




               advertising and having the capacity of being Visible from the Main Traveled
               Way of any State Highway, except any advertising device on a vehicle using
               the highway. The term “vehicle using the highway” does not include any
               vehicle parked near said highway for advertising purposes. [§43-1-403(1),
               C.R.S.]

               2 CCR § 601-3.1.23

       14.     The Rules define “Off-Premise Sign” as:

               an Advertising Device which advertises an activity, service or product not
               conducted on the Property upon which the Sign is located.

               2 CCR § 601-3.1.18

       15.     The Rules defined “On-Premise Sign” as:

               an Advertising Device: (1) advertising the sale or lease of a Property on
               which it is located; (2) or advertising activities on the Property on which it
               is located; or (3) located within a Comprehensive Development that
               advertises any activity conducted within the Comprehensive Development.

               2 CCR 601-3.1.20

       16.     Under the Rules, On-Premise Signs may:

               1. Advertise the principal or primary activities, goods or services available
               upon the premises;

               2. Identify the property upon which the Sign is located;

               3. Advertise the property upon which the Sign is located for sale or lease;

               4. When located within a Comprehensive Development, advertise activities
               conducted within the Comprehensive Development;

               5. Direct the traveling public to the closest entrance to the premises located
               upon the property;

               6. Include non-Commercial Advertising devices (ex. religious, social or
               political commentaries) erected by the owner or lessee of property.

               2 CCR § 601-3, Rule 6.02.B.


3
 While mostly tracking the language of the Act, the Rules insert “structure” into the definition of
Advertising Device.
                                                 6
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 7 of 17




       17.     The Rules do not require a permit for the erection or display of “On-Premise Signs.”

       18.     The Rules do require a permit for the erection and display of “Off-Premise Signs.”

       19.     The Rules restrict spacing between Off-Premise Signs, depending upon whether the

signs are located within an incorporated village or city. 2 CCR § 601-3. Rule 7.00.D.

       20.     Colorado’s constitution and statutes do not recognize a municipal entity called an

“incorporated village.”

       21.     The Rules prohibit locating an Off-Premise Sign adjacent to or within 500 feet of

an interchange, intersection at grade, or safety rest area. 2 CCR § 601-3, Rule 7.00.D.

(“Interchange Rule”)

       22.     The Rules allow the placement of On-Premise Signs within 500 feet of an

interchange, intersection at grade, or safety rest area.

       23.     The Rules prohibit locating an Off-Premise Changeable Electronic Variable

Message Signs (“CEVMS”) sign within 1,000 feet on the same side of the highway from another

Off-Premise CEVMS sign. 2 CCR § 601-3, Rule 12.00.C.2.a. (“CEVMS Spacing Rule”)

       24.     Messages displayed on the StreetMedia Signs (defined in Paragraph 34, infra) and

the Turnpike Signs (defined in Paragraph 55, infra) constitute speech that is protected by the First

Amendment to the United States Constitution, which is incorporated against the States by the

Fourteenth Amendment.

       25.     Under the Act and the Rules, signs may be excluded from certain areas based solely

upon the message that is displayed on the sign.

       26.     Take, for example, a liquor store located in an unincorporated area within 500 feet

of an interstate highway interchange. Whether a sign proposed by the liquor store for installation




                                                   7
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 8 of 17




on its property will be permitted or prohibited by the Act and the Rules turns entirely on the

message to be displayed on that sign--

               a.     If the sign displays the name of the liquor store, and perhaps advertises a

       specific product for sale there, no permit is required, and there is no restriction on the

       placement of the sign by way of the Interchange Rule.

               b.     If, however, the sign displays any other message (say, the name of a

       business across the street or a political message that is paid for by a political action

       committee), then a permit is required, and the sign is prohibited by the Interchange Rule.

               c.     If, however, the sign displays a message supporting the home team (the

       Denver Broncos), it is not clear whether CDOT would enforce the Rules, because the

       Denver Broncos are simultaneously: (i) a for-profit commercial enterprise that is not

       located at the liquor store, and (ii) an organizing feature of Colorado civic life.

       27.     On CEVMS signs, messages may rotate between “On-Premise” and “Off-Premise”

every few seconds. As such, under the Act and the Rules, a permit or spacing requirement could

apply one second and not apply just one second later—depending upon the message displayed.

       28.     On static signs, messages may change periodically between “On-Premise” and

“Off-Premise.” As such, under the Act and the Rules, a permit or spacing requirement could apply

to any particular sign at some times but not at other times—again, depending upon the message

displayed.

       29.     The Act and the Rules are “Content-Based” because they apply to speech based on

the topic discussed or the idea or message expressed.

       30.     Content-based regulations on speech are, in general, subject to strict scrutiny review

as set out in Reed v. Town of Gilbert, 576 U.S. 155 (2015). CDOT cannot carry its burden of



                                                 8
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 9 of 17




proving that the Act and the Rules are the least restrictive means to advance compelling

governmental interests.

         31.   Even if the Act and the Rules were construed to exclusively burden “commercial

speech,” the Act and the Rules also fail the “commercial speech test” set out in Cent. Hudson Gas

& Elec. Corp. v. Public Serv. Comm’n, 447 U.S. 557 (1980), and recently articulated by the Tenth

Circuit in Aptive Envtl., LLC v. Town of Castle Rock, 959 F.3d 961 (10th Cir. 2020), because CDOT

cannot carry the burden of proving that that harms it recites are real and, further, that the Act and

the Rules will in fact alleviate those harms to a material degree.

B.       StreetMedia and StreetMedia Signs

         32.   StreetMedia is a seller of advertising space on outdoor advertising devices, as such

devices are defined in C.R.S. § 43-1-401, et seq. (“Act”), and in 2 CCR 601-3 (“Rules”).

         33.   As part of its business, StreetMedia purchases, leases, licenses, or seeks easements

on property, in order to install structures and signs upon which to display messages.

         34.   StreetMedia’s sign inventory (“StreetMedia Signs”) includes both “static” signs,

and CEVMS signs.

         35.   StreetMedia Signs display messages for for-profit businesses, non-profit public

service entities, political causes, civic causes, governmental entities, and StreetMedia itself.

         36.   StreetMedia is generally compensated for the display of messages on StreetMedia

Signs.

         37.   StreetMedia also contributes to non-profit public service entities, political causes,

civic causes, and governmental entities by allowing them to display messages on StreetMedia

Signs without compensation or profit to StreetMedia.




                                                  9
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 10 of 17




        38.     StreetMedia also works with other corporate and civic sponsors to display civic

 messages (e.g., “Thank you Firefighters”).

        39.     StreetMedia has, at considerable expense, obtained regulatory entitlements from

 local governments to construct additional signs (“Approved Signs”), which as of the date of this

 Complaint have not yet been constructed.

        40.     The Approved Signs include:

                a.      A sign to be located at 48 East 56th Avenue, Denver, Colorado (in

        unincorporated Adams County) (“56th Avenue Sign”)

                b.      A sign to be located at 275 East 64th Avenue, Denver, Colorado (in

        unincorporated Adams County) (“East 64th Avenue Sign”)

                c.      A sign to be located at 1280 West 64th Avenue, Denver, Colorado (in

        unincorporated Adams County) (“West 64th Avenue Sign”)

        41.     Despite the fact that the 56th Avenue Sign, the East 64th Avenue Sign, and the West

 64th Avenue Sign have Conditional Use Permit approval from Adams County (“County”), a

 Roadside Advertising Permit (“CDOT RAP”) is (currently) procedurally required prior to

 construction of the signs.

        42.     Adams County Conditional Use Permits are time-limited. If the approved sign is

 not constructed within the allotted time, its Conditional Use Permit (and the property and free

 speech rights that come with it) will expire. As such, the CDOT RAP process puts StreetMedia’s

 permits, property rights, and free speech rights at risk.

        43.     Under the Rules, a CDOT RAP, once issued, must be renewed on an annual basis.

        44.     The CDOT RAP is required only for signs that are “Off-Premise Signs.”




                                                   10
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 11 of 17




         45.     Neither the Act nor the Rules contain a specified time frame for a decision to issue

 or deny a CDOT RAP in the first instance.

         46.     The definition of “Off-Premise Signs” in 2 CCR § 601-3.1.18 relates only to the

 content of the message that is displayed, and has nothing to do with the structure, location, or size

 of the sign itself.

         47.     StreetMedia applied for a CDOT RAP for the 56th Avenue Sign on January 29,

 2018.

         48.     CDOT denied the CDOT RAP for the 56th Avenue Sign 260 days later, on October

 16, 2018.

         49.     StreetMedia applied for a CDOT RAP for the East 64th Avenue Sign on January

 29, 2018.

         50.     CDOT denied the CDOT RAP for the East 64th Avenue Sign 260 days later, on

 October 16, 2018.

         51.     StreetMedia is currently engaged in administrative litigation in the Colorado Office

 of Administrative Courts with regard to CDOT’s interpretation of the Rules as applied to the 56 th

 Avenue Sign and the East 64th Avenue Sign (“Administrative Litigation”).

         52.     Colorado’s Office of Administrative Courts does not have jurisdiction to hear

 constitutional questions.

         53.     StreetMedia did not apply for a CDOT RAP for the West 64th Avenue Sign, and the

 West 64th Avenue sign is not a part of the Administrative Litigation.

 C.      Turnpike and its Turnpike Signs

         54.     Turnpike is a seller of advertising space on outdoor advertising devices, as such

 devices are defined in the Act and the Rules.



                                                  11
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 12 of 17




        55.     Turnpike owns two outdoor advertising devices that are located at 7300 Broadway,

 Denver, Colorado 80221 (“Turnpike Signs”). One is oriented towards U.S. 36. The other is

 oriented towards Interstate 25.

        56.     The Turnpike Signs includes both “static” sign faces and CEVMS sign faces.

        57.     Until CDOT issued a notice of noncompliance on January 19, 2016, Turnpike Signs

 displayed messages for for-profit businesses, non-profit public service entities, political causes,

 civic causes, and Turnpike itself.

        58.     On information and belief, CDOT issued the notice of noncompliance based on a

 complaint by a competitor of Turnpike.

        59.     After January 19, 2016, Turnpike Signs displayed messages regarding the business

 that is located at 7300 Broadway (“Unser Property”), and on occasion, messages regarding civic

 matters (e.g., “Thank You Firefighters”)

        60.     Turnpike applied for a CDOT RAP for the Turnpike Signs on January 29, 2018.

        61.     CDOT denied the CDOT RAP for the Turnpike Signs 260 days later, on October

 16, 2018.

        62.     Turnpike is a party to the Administrative Litigation.

 D.     CDOT Enforcement

        63.     In the Administrative Litigation, StreetMedia has taken the sworn depositions of

 CDOT personnel who administer and oversee the CDOT Program.

        64.     CDOT enforcement officers must read signs, and based on the message on the sign,

 thereafter decide whether to conduct further investigation in order to determine whether the Act

 and the Rules apply to the sign.




                                                 12
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 13 of 17




        65.     Neil Lacey is a 28-year veteran of CDOT, who currently holds the title “Branch

 Manager for Project Development Services.”

        66.     In his current position, Mr. Lacey oversees the CDOT Program.

        67.     In a sworn deposition, Mr. Lacey testified as follows:

                Q.      If you drove past the Unser property and saw an advertisement on
                one of their signs for Century Homes, would you investigate?

                A.     Yes, I would, given the past history that we have had with that
                business.

                Q.      And how would you know that that sign is improper?

                A.     Well, I don’t think the sign would be improper. I think the message
                displayed on the sign would be improper.

        68.     CDOT responds to complaints, and enforces the Act and Rules against messages

 that people complain about.

        69.     CDOT applies the Act and Rules in a manner that reflects a speaker preference.

        70.     For example, CDOT issued and annually renews permits (applying same the

 issuance standards) for signs owned and operated by three outdoor advertising companies

 (“Favored Advertising Companies”), while applying the same rules to deny Plaintiffs the permits

 that purportedly carry the right to display certain messages.

        71.     Likewise, Mr. Lacey testified that the signs identifying Empower Field (the Denver

 Broncos stadium) are within a Controlled Route (within CDOT’s regulatory jurisdiction), but that

 the signs are not regulated because they are “on-premise.”

        72.     But Mr. Lacey testified as follows:

                Q. Is there a difference between Empower spending millions of dollars to
                so-called sponsor the Broncos Stadium and emblazoning “Empower” on
                multiple sides of that building with huge signs and a naked ad buy on a
                billboard anywhere else in the country?



                                                 13
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 14 of 17




                 A. Probably not.

         73.     While CDOT has renewed permits for illegal signs owned by Favored Advertising

 Companies, and avoided enforcing the Act and Rules against Empower, CDOT denied permit

 applications submitted by Plaintiffs, purportedly based on the Interchange Rule and the CEVMS

 Spacing Rule.

         74.     CDOT is applying the Interchange Rule and the CEVMS Spacing Rule only

 because Plaintiffs want to utilize their proposed and existing signs for a variety of messages,

 including messages that CDOT does not allow without a CDOT RAP.

         75.     Indeed, if Plaintiffs limit their free speech to messages that CDOT allows, Plaintiffs

 would not have to seek a CDOT RAP, and would not be subject to the Interchange Rule or the

 CEVMS Spacing Rule.

         76.     CDOT’s permit requirements—as well as its denials of Plaintiffs’ permit

 applications—are based entirely on the anticipated content of the Plaintiffs’ proposed signs.

         77.     It is clearly established law in the United States and in Colorado that content-based

 restrictions on free speech are presumptively unconstitutional.

         78.     It is clearly established law in the United States and in Colorado that censorship

 and prior restraints that are not fettered by specified timeframes and the availability of prompt

 judicial review in the event of an adverse decision constitute a violation of constitutionally

 protected free-speech rights.

                                    FIRST CLAIM FOR RELIEF
                                    (DECLARATORY RELIEF)

         79.     Plaintiffs incorporate their allegations set forth in paragraphs 1 through 78, above,

 as if fully set forth herein.




                                                  14
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 15 of 17




        80.     The Act and the Rules are unconstitutional under the First Amendment to the U.S.

 Constitution, as applied to state governments by the Fourteenth Amendment, both on their face

 and as-applied, because:

                a.      The Act and the Rules impose an impermissible prior restraint on free

        speech in that they do not include a specified, brief time frame for decision making on a

        CDOT RAP, as required by Freedman v. Maryland, 380 U.S. 51 (1965) and Mahaney v.

        Englewood, 226 P.3d 1214 (Colo. App. 2009), and in the instant case, CDOT took 290

        days to process and ultimately deny the applications for CDOT RAPs for the 56th Avenue

        Sign, the East 64th Avenue Sign, and the Turnpike Signs.

                b.      The Act and the Rules impose a content-based restriction on protected

        speech that cannot survive strict scrutiny;

                c.      Alternatively, the Act and the Rules impose a content-based restriction on

        protected, lawful, non-misleading commercial speech in a manner that cannot survive the

        “commercial speech test” (which is also sometimes known as “intermediate scrutiny”)

        because CDOT cannot demonstrate that the Act and the Rules directly and materially

        alleviate a “real harm.”

        81.     The Act and the Rules are unconstitutional under the due process clause of the

 Fourteenth Amendment because they are vague and / or overbroad.

        82.     The allegations set forth in this Complaint set forth an actual controversy between

 Plaintiff and CDOT.

        83.     As such, this Court should declare the rights of Plaintiff, and specifically that

 Plaintiff is entitled to a declaration that the Act and the Rules are unconstitutional, both on their

 face and as applied to Plaintiffs.



                                                  15
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 16 of 17




                                 SECOND CLAIM FOR RELIEF
                                      (42 U.S.C. § 1983)

         84.     Plaintiffs incorporate their allegations set forth in paragraphs 1 through 83, above,

 as if fully set forth herein.

         85.     At all relevant times, and in performing all of the actions alleged herein, CDOT

 acted under color of the statutes of the State of Colorado and the regulations promulgated by CDOT

 pursuant thereto.

         86.     While so acting, CDOT deprived Plaintiff of its rights under the First and

 Fourteenth Amendments to the U.S. Constitution.


                                  THIRD CLAIM FOR RELIEF
                                    (INJUNCTIVE RELIEF)

         87.     Plaintiffs incorporate their allegations set forth in paragraphs 1 through 78, above,

 as if fully set forth herein.

         88.     The threatened enforcement of the Act and the Rules chills Plaintiffs right to free

 speech on their existing signs, to an extent that violates the First and Fourteenth Amendments.

         89.     The enforcement of the Act and the Rules deprive Plaintiffs of their rights

 guaranteed by the First and Fourteenth Amendments to engage in constitutionally-protected

 speech, to be free from prior restraint, and to disseminate both noncommercial speech and truthful,

 non-misleading commercial speech.

         90.     The enforcement and threatened enforcement of the Act and the Rules also deprive

 and threaten to deprive the rights of Plaintiffs (as well as their customers, potential customers, and

 nonprofit entitles that benefit from Plaintiffs’ donations of space and time on Plaintiffs’ signs)

 under the First and Fourteenth Amendment to display messages, which has caused and threatens

 to cause in the future irreparable harm to Plaintiff for which there is no adequate remedy at law.

                                                  16
Case 1:20-cv-03602-NYW Document 1 Filed 12/08/20 USDC Colorado Page 17 of 17




        91.     Because Plaintiff has suffered and will continue to suffer irreparable harm due to

 the CDOT Program, Plaintiff is entitled to the issuance of preliminary and permanent injunctive

 relief, enjoining CDOT from further enforcement of the Act and the Rules as they relate to the

 allegations set forth herein.

        WHEREFORE, Plaintiff respectfully requests that this Court issue a declaration in

 Plaintiff’s favor, declaring the Act and the Rules unconstitutional, and enjoining CDOT from

 further enforcement of the Act and the Rules as they relate to the requirements for permitting Off-

 Premise Signs, and for an award of Plaintiff’s attorneys’ fees and costs under 42 U.S.C. § 1988,

 and for any other relief as the Court deems just and proper.

 DATED this 8th day of December, 2020.

                                              FAIRFIELD AND WOODS, P.C.


                                              /s/ Todd G. Messenger
                                              Colin A. Walker (#28365)
                                              Todd G. Messenger (#38783)
                                              Andrew J. Helm (#47548)
                                              1801 California Street, Suite 2600
                                              Denver, CO 80202
                                              Telephone: (303) 830-2400
                                              Facsimile: (303) 830-1033
                                              E-Mail: cwalker@fwlaw.com;
                                              tmessenger@fwlaw.com; ahelm@fwlaw.com




                                                 17
